Case: 13-20771      Document: 00513077163         Page: 1    Date Filed: 06/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20771
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 12, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

EDUARDO PEREZ-RODRIGUEZ, also known as Eduardo Perez, also known
as Eduardo Perez Rodriguez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-495-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Eduardo Perez-Rodriguez has
moved for leave to withdraw. He has filed a brief and a supplemental brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011).            Perez-Rodriguez has not filed a
response to either of counsel’s briefs.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20771    Document: 00513077163    Page: 2   Date Filed: 06/12/2015


                                No. 13-20771

      We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein.   We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2